DETAILED ACTION
The amendment filed November 30th, 2021 has been entered and fully considered. Claims 1-9, 11-12, 15-22 and 24 are pending in this application. Claims 1-2, 6-9, 11-12, 15-17 and 22 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30th, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 17 recites “at least one of a combination of” in lines 5-6. It is at most unclear to the Examiner which elements are required by the claim. For example, it is unclear if “at least one of” is referring to the first plurality of irrigation ports, the second plurality of irrigation ports, or if the applicant is intending to claim use of both the first and second plurality of irrigation ports. It appears that the applicant is attempting to claim a Markush group wherein a claim recites a list of alternatively useable members. Appropriate correction is required.
Accordingly, claims 18-21 are rejected due to their dependency on claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Gallardo et al., (hereinafter ‘Gallardo’ U.S. PGPub. No. 2013/0030426).
Regarding claim 1, Gallardo discloses a system (Figs. 1-10) for ablating tissue at a treatment site (Figs. 5 and 10), the system comprising: an energy delivery device (Figs. 1 and 5) comprising: a distal tip (see distal section 17 carrying a distal tip electrode T), the distal tip (T) defining a first plurality of irrigation ports (irrigation apertures 77); an energy delivery electrode (see ring electrodes R1-RN), the energy delivery electrode (R1) being proximal to the distal tip (as best illustrated in Fig. 5) and defining a second plurality of irrigation ports (apertures 62 in Fig. 7); a control unit (see multi-channel RF generator 11 and associated parts; [0031], pump head controller 15, irrigation pump 27 with an automated control receiver 19) including: a first source of impedance-modifying fluid (fluid source FS2) in fluid communication with the first plurality of irrigation ports (see [0055], for irrigation fluid delivered to the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-6, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey et al., (hereinafter ‘Hoey’, U.S. PGPub. No. 2002/0151884). 
Regarding claim 2, Gallardo discloses a (Figs. 1-10) wherein the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) is configured to control delivery of the first impedance-modifying fluid and the second impedance- modifying fluid from the first source (FS2) and the second source (FS1) to the energy delivery device (Figs. 1 and 5, see ring electrode R1; [0037] “As understood by one of ordinary skill in the art, a minimum flow rate through an inactive energized electrode is generally maintained in order to flush the irrigation apertures in the electrodes to minimize the risk of obstruction”; as broadly claimed, fluid is delivered to inactive electrodes).
Gallardo is silent regarding such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site before an onset of a delivery of energy from the energy delivery device to the treatment site.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising processing circuitry (microprocessor 20) configured to control the delivery of a first impedance-modifying fluid and the second impedance- modifying fluid from a first source and the second source to the energy delivery device (see [0178] for a plurality of fluid administration systems) such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site before an onset of a delivery of energy from the energy delivery device to the treatment site (see [0087] for pre-ablation infusion; [0169]). Hoey teaches that the pre-ablation infusion of conductive fluid will create an interstitial virtual electrode, and will “enable the applied current density to be spread over a large volume of tissue and thus will create a larger lesion than can be achieved with "dry" radio frequency power” ([0169]), thereby allowing for more efficient energy delivery to the treatment sight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the energy 
Regarding claim 3, although Gallardo discloses a (Figs. 1-10) wherein the energy delivery device (Figs. 1 and 5) delivers the first impedance-modifying fluid (from fluid source FS2) and the second impedance-modifying fluid (from fluid source FS1) to the treatment site at a flow rate (Fig. 11; [0007]; [0036]-[0037]), Gallardo in view of Hoey are silent regarding a flow rate of between approximately 1 mL/min to approximately 2 mL/sec.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flow rate as taught by Gallardo in view of Hoey to provide a flow rate of between approximately 1 mL/min to approximately 2 mL/sec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 4, Gallardo in view of Hoey teach all of the limitations of the system according to claim 3. Hoey further teaches wherein the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site for approximately two seconds before the onset of the delivery of energy from the energy delivery device to the treatment site (see [0110], “fluid flow will be preferably initiated for a predetermined period of time, which can be anywhere from about one second to about sixty seconds, as indicated at 222”, then an impedance check will be made followed by the ablation procedure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the onset of the delivery of energy from the energy delivery device to the treatment site as taught by Gallardo, such that the energy delivery In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Gallardo discloses a (Figs. 1-10) wherein the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) is configured to control delivery of the first impedance-modifying fluid (FS2) and the second impedance- modifying fluid (FS1) from the energy delivery device, but is silent regarding such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy from the energy delivery device to the treatment site. 
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising processing circuitry (microprocessor 20) configured to control delivery of a first impedance-modifying fluid and a second impedance- modifying fluid (see [0178] for a plurality of fluid administration systems) from the energy delivery device such that the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy from the energy delivery device to the treatment site (see [0057] for microprocessor 20 capable of simultaneously controlling the flow rate of fluid 14 supplied by pump 16 and the power supplied by generator 18, thereby suggesting that the delivery of both fluid and power are capable of occurring simultaneously). It is well known in the art (as can be seen in Hoey) to provide the option of both simultaneous energy and fluid delivery, as well as pre-ablation infusion, thereby increasing versatility of the system and control over treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the energy delivery device delivers the first impedance-modifying fluid and the second impedance-modifying fluid to the treatment site simultaneously with an onset of the delivery of energy 
Regarding claim 6, Gallardo discloses all of the limitations of the system according to claim 1, but is silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar system comprising a source of impedance- modifying fluid ([0178]) wherein the fluid is a hypertonic fluid ([0018]; [0059]; [0178]). Hoey teaches “[a] virtual electrode can be created by the introduction of a conductive fluid, such as isotonic or hypertonic saline, into or onto the tissue to be ablated. The conductive fluid will facilitate the spread of the current density substantially equally throughout the extent of the flow of the conductive fluid, thus creating an electrode--a virtual electrode--substantially equal in extent to the size of the delivered conductive fluid. RF current can then be passed through the virtual electrode into the tissue” ([0018]). This configuration “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]), thereby increasing efficiency and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Gallardo to provide wherein the first impedance-modifying fluid is a hypertonic fluid, as taught by Hoey in order to provide a virtual electrode that “enables the current to flow with reduced resistance or impedance throughout a larger volume of tissue, thus spreading the resistive heating created by the current flow through a larger volume of tissue and thereby creating a larger lesion than could otherwise be created with a dry electrode” ([0019]), thereby increasing efficiency and control.
Regarding claims 8 and 9, 
However, in the same field of endeavor, Hoey teaches a similar system comprising a source of impedance- modifying fluid wherein the hypotonic fluid includes at least one of glucose, dextrose, calcium, calcium gluconate, and calcium chloride ([0178]; while not specifically stated that the impedance-modifying fluid is a hypotonic fluid, it is stated that one of the fluids used (i.e. dextrose) can be that of which is insulating and does not allow for current transfer, thus not allowing for ablation. This solution would have to be hypotonic compared to the native tissue fluid as a lower electrolyte concentration results in a lower amount of current transfer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second impedance- modifying fluid as taught by Gallardo wherein the second impedance- modifying fluid is a hypotonic fluid, and wherein the hypotonic fluid includes at least one of glucose, dextrose, calcium, calcium gluconate, and calcium chloride, as taught by Hoey in order to prevent unwanted ablation ([0178]), thereby increasing control. 
Regarding claim 15, Gallardo (Figs. 1-10) discloses all of the limitations of the system according to claim 1, including the processing circuitry (RF ablation controller 13, pump head controller 15, automated controller receiver 19) being configured to control delivery of the first and second impedance-modifying fluids from the first source (FS2) and the second source (FS1) such that the energy delivery device (Figs. 1 and 5) delivers the first impedance-modifying fluid to the first plurality of irrigation ports (see [0055], for irrigation fluid delivered to the tip by the second irrigation tubing 47 attached to a second fluid source FS2) and delivers the second impedance-modifying fluid to the second plurality of irrigation ports (77; [0054]) simultaneously ([0007]; [0009]; [0038]; as broadly claimed, the fluid is capable of being delivered simultaneously).
Gallardo is silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid.
However, in the same field of endeavor, Hoey teaches a similar system comprising impedance- modifying fluid(s) ([0178]) wherein the fluid is a hypertonic fluid ([0018]; [0059]; [0178]). Hoey teaches “[a] virtual electrode can be created by the introduction of a conductive fluid, such as isotonic or 
Regarding claim 16, Gallardo (Figs. 1-10) discloses all of the limitations of the system according to claim 1, but it silent regarding wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid, the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the 
However, in the same field of endeavor, Hoey teaches a similar system comprising impedance- modifying fluids, wherein one fluid is a hypertonic fluid and one fluid is a hypotonic fluid ([0178]), the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the second impedance-modifying fluid to change the mixture during at least one of before and during a delivery of energy from the energy delivery device ([0178]; it is noted that Hoey teaches a multitude of fluid administration systems that are capable of holding different types of fluid to allow for or prevent ablation as desired. It is contemplated that the fluid can be administered at the same treatment site, thereby forming a mixture between the two or more fluids. In addition, it is stated that the flow rates of each fluid source can be varied independently suggesting that the mixture composition could change as a result of altered flow rates). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gallardo to include wherein the first impedance- modifying fluid is a hypertonic fluid and the second impedance-modifying fluid is a hypotonic fluid, the energy delivery device being configured to deliver the first and second impedance-modifying fluids together as a mixture, the processing circuitry being configured to modify an amount of at least one of the first impedance-modifying fluid and the second impedance-modifying fluid to change the mixture during at least one of before and during a delivery of energy from the energy delivery device, as taught by Hoey in order to provide the user with the option and ability to continue or prevent ablation based on the fluid dispersed at the treatment site, thereby increasing control and safety. 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey as applied to claim 9 above, and further in view of McClurken et al., (hereinafter ‘McClurken’, U.S. PGPub. No. 2005/0090816). 
Regarding claim 7, Gallardo in view of Hoey teach all of the limitations of the system according to claim 9, but are silent regarding wherein the hypotonic fluid is an aqueous solution of saline and includes less 0.9% by weight of sodium chloride.
However, in the same field of endeavor, McClurken teaches a similar system that utilizes hypotonic solution for electrosurgical purposes ([0137]; while it is not stated that the hypotonic saline includes less 0.9% by weight of sodium chloride, it would have to be less than 0.9% by weight of sodium chloride as isotonic saline (i.e. physiological electrolyte levels) are at 0.9% as disclosed in [0137], and hypotonic solution has to have electrolytic levels less than that of the isotonic counterpart). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the hypotonic fluid as taught by Gallardo in view of Hoey wherein the hypotonic fluid is an aqueous solution of saline and includes less 0.9% by weight of sodium chloride, as taught by McClurken. This modification would have merely comprised one well known hypotonic fluid for another in order to produce a predictable result, MPEP 2143(I)(B). Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hoey as applied to claim 9 above, and further in view of McClurken et al., (hereinafter ‘McClurken ‘894’, U.S. PGPub. No. 2005/0070894).
Regarding claim 11, Gallardo discloses all of the limitations of the system according to claim 1, including further comprising an electrode-bearing structure (catheter body 12, distal section 17 in Fig. 5) disposed proximate the energy delivery electrode (see portion of distal section 17 disposed proximate ring electrode R1), but is silent regarding the electrode-bearing structure defining a third plurality of irrigation ports.
However, in the same field of endeavor, McClurken ‘894 (Figs. 7-16) teaches a similar system (electrosurgical device 5a) comprising an electrode-bearing structure (probe body 26 including outer surface 28) supporting and disposed proximate to energy delivery electrode(s) (electrode 29a-c, 30a-c; i.e. . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Gallardo.
Regarding claim 12, Gallardo discloses all of the limitations of the system according to claim 1, but is silent regarding wherein each individual irrigation port from the first plurality of irrigation ports is the same size as each individual irrigation port from the second plurality of irrigation ports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified each individual irrigation port from the first plurality of irrigation ports and each individual irrigation port from the second plurality of irrigation ports as taught by Gallardo such that they are the same size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose,.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart et al., (hereinafter ‘Stewart’, U.S. PGPub. No. 2017/0035499).
Regarding claim 17, Gallardo (Figs. 1-10) discloses a method for ablating tissue (see specifically Figs. 5 and 10) comprising: delivering a first volume of a first impedance-modifying fluid to a treatment site (for example Fig. 5, in the left atrium; [0055], second fluid source FS2; as broadly claimed, a first volume of fluid is delivered from fluid source FS2); delivering a second volume of a second impedance-modifying fluid to the treatment site ([0054]; first fluid source FS1; as broadly claimed, a second volume of fluid is delivered from fluid source FS21); the first volume of the first impedance-modifying fluid being delivered through at least one of a combination of a first plurality of irrigation ports (irrigation apertures 77) disposed on a distal tip of an electrode bearing surface (see distal section 17 carrying a distal tip electrode T; see [0055], for irrigation fluid delivered to the tip by the second irrigation tubing 47 attached to a second fluid source FS2) and a second plurality of irrigation ports (apertures 62 in Fig. 7) defined by a plurality of energy delivery electrodes (see ring electrodes R1-RN) coupled to the electrode bearing surface (as broadly claimed, the claim is written in the alternative, the first volume of the first impedance-modifying fluid FS2 is delivered to the first plurality of irrigation ports 77); the second volume of the second impedance-modifying fluid being delivered through at least one of the first plurality of irrigation ports (77) disposed on the distal tip of the electrode bearing surface (17, distal tip electrode T) and the second plurality of irrigation ports (apertures 62 in Fig. 7) disposed on the plurality of energy delivery electrodes (ring electrodes R1-RN) coupled to an electrode bearing surface (17; [0052]; [0054]) (as broadly claimed, the claim is written in the alternative, the second volume of the second impedance-modifying fluid FS1 is delivered the second plurality of irrigation ports 62).
Gallardo is silent regarding and delivering pulsed field ablation energy to the treatment site.
However, in the same field of endeavor, Stewart (Fig. 1) teaches a similar system (system 10’) comprising a medical device (12) coupled directly to a pulse field ablation generator (14) ([0039]) “configured and programmed to deliver pulsed, high voltage electric fields appropriate for achieving desired pulsed, high voltage ablation (or pulsed field ablation)” ([0044]). Stewart teaches “[s]ince 
Regarding claim 18, Gallardo in view of Stewart teach all of the limitations of the method according to claim 17. Gallardo (Figs. 1-10) discloses wherein the treatment site (Fig. 5, see left atrium (LA)) includes an area of target tissue (see ‘roof line’ in the left atrium) and blood in contact with the area of target tissue (as broadly claimed, the left atrium receives blood from the lungs; also see pulmonary veins (PV)), the first and second impedance-modifying fluid being delivered to the blood (see [0054]-[0055], irrigation fluid is delivered from the fluid sources FS1, FS2; as broadly claimed, fluid would necessarily be delivered to the blood within the LA and PV).
Further, in view of the prior modification of Gallardo in view of Stewart, Stewart teaches the pulsed field ablation energy being delivered to the area of target tissue ([0052], see rejection of claim 17 for obviousness rationale). 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart as applied to claims 17 and 18 above, and further in view of Hoey.
 Regarding claim 19, Gallardo in view of Stewart teach all of the limitations of the method according to claim 18, but are silent regarding wherein the first impedance- modifying fluid is delivered to the blood immediately before the pulsed field ablation energy is delivered to the area of target tissue.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar method and system comprising processing circuitry (microprocessor 20) configured to control the delivery of a first impedance-modifying fluid to an energy delivery device (see [0178] for a plurality of fluid administration systems) such that the energy delivery device delivers the first impedance-modifying fluid to the treatment site (i.e. blood) before the energy is delivered to the area of target tissue (see [0087] for pre-ablation infusion; [0169]). Hoey teaches that the pre-ablation infusion of conductive fluid will create an interstitial virtual electrode, and will “enable the applied current density to be spread over a large volume of tissue and thus will create a larger lesion than can be achieved with "dry" radio frequency power” ([0169]), thereby allowing for more efficient energy delivery to the treatment sight. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gallardo in view of Stewart to include wherein the first impedance- modifying fluid is delivered to the blood immediately before the pulsed field ablation energy is delivered to the area of target tissue, as taught by Hoey. Doing so allows for permeation of the conductive fluid into the target sight prior to energizing the energizing element, creating an interstitial virtual electrode enabling the applied current density to be spread over a large volume of tissue and thus creating a larger lesion than can be achieved with "dry" radio frequency power ([0169]), thereby allowing for more efficient energy delivery to the treatment sight.
Regarding claim 20, Gallardo in view of Stewart teach all of the limitations of the method according to claim 18, but are silent regarding wherein the second impedance- modifying fluid is delivered to the blood simultaneously with the delivery of pulsed field ablation energy to the area of target tissue.
However, in the same field of endeavor, Hoey (Fig. 1) teaches a similar method and system comprising processing circuitry (microprocessor 20) configured to control delivery of a second .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Stewart as applied to claims 17 and 18 above, and further in view of Francischelli et al., (hereinafter ‘Francischelli’, U.S. PGPub. No. 2006/0009756).
Regarding claim 21, Gallardo in view of Stewart teach all of the limitations of the method according to claim 17. Although Gallardo (Figs. 10-10) discloses the first and the second impedance-modifying fluid being delivered to a target area (Fig. 5; [0054]-[0055]) and Stewart teaches the pulsed field ablation energy being delivered to an area of targeted tissue ([0039]; [0044]; [0052]), Gallardo in view of Stewart are silent regarding wherein the treatment site includes an area of epicardial tissue and a pericardial space in contact with the area of epicardial tissue, the pulsed field ablation energy being delivered to the area of epicardial tissue and the first and the second impedance-modifying fluid being delivered to the pericardial space.
However, in the same field of endeavor, Francischelli teaches a similar method wherein the treatment site includes an area of epicardial tissue and a pericardial space in contact with the area of .
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Jenson et al., (hereinafter ‘Jenson’, U.S. PGPub. No. 2015/0238729) and Deem et al., (hereinafter ‘Deem’, U.S. PGPub. 2005/0288730).
Regarding claim 22 and 24, Gallardo (Figs. 1-10) discloses a tissue ablation device comprising: an elongate body (insertion shaft or catheter body 12) having a distal portion (distal section 17) and a proximal portion (intermediate section 14) opposite the distal portion, the distal portion (17) including a distal end (see Figs. 1 and 5), the distal end having a distal tip (at distal tip electrode T), the distal tip defining a first plurality of irrigation ports (plurality of irrigation apertures 77); an energy delivery electrode (ring electrode R1) at the distal portion (17) of the elongate body (12), the energy delivery electrode (R1) defining a second plurality of irrigation ports (apertures 62); an energy return electrode (see ring electrode(s) R2-RN in Fig. 5 capable of bi-polar ablation; [0052]; [0072], “While the catheter 10 remains in the same position, the ring electrodes R can then be energized as bi-polar electrodes to ablate and form connecting lesions 112 (broken lines) between the focal lesions 110 thus forming a generally 
 Gallardo is silent regarding a distancing element on the elongate body proximate the energy return electrode, the distancing element having a plurality of curved splines, each curved spline extending in a direction parallel to the elongate body, wherein the distancing element is transitionable between a delivery configuration and an expanded configuration, the distancing element having the second outer diameter when the distancing element is in the expanded configuration.
However, in the same field of endeavor, Jenson (Figs. 1A and 2A-2B) teaches a similar device comprising an elongate body (catheter 16) including a distancing element (first stabilizing element 26) on the elongate body (catheter 16), “which can be deployed to stabilize distal portion 12 of alignment catheter 16 in a desired position within a body vessel or cavity” ([0056]). The distancing element (26) includes a plurality of curved splines (as best illustrated in Fig. 1A), each curved spline extending in a direction parallel to the elongate body (16) and having a second outer diameter (see Fig. 1A). The distancing element (26) is transitionable between a delivery configuration (not shown; [0057], “First stabilizing element 26 has a non-deployed configuration, in which first stabilizing element 26 is collapsed or otherwise transformed to a small profile for introduction into and passage within the vasculature or other tract in the body”) and an expanded configuration (Figs. 1A and 2A-2B; [0058]); the distancing element (26) having the second outer diameter when the distancing element is in the expanded configuration (Figs. 1A and 2A-2B). The distancing element (26) is configured to provide stabilization to the outer catheter (16) when deployed near the target area (abstract), thereby improving stability, accuracy and control. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Gallardo to include a distancing element on the elongate body proximate the energy return electrode, the distancing element having a plurality of curved splines, each curved spline extending in a direction parallel to the elongate body and having a second outer diameter, wherein the distancing element is transitionable between a delivery configuration and an expanded configuration, the distancing element having the second outer diameter when the distancing 
Gallardo in view of Jensen are silent regarding wherein the second outer diameter that is greater than the first outer diameter.
However, in the same field of endeavor, Deem (Figs. 15-20) teaches various and interchangeable embodiments of similar devices comprising distancing elements (inflatable balloon or centering element 284, centering element expandable basket 296) and electrodes (286, 294; see [0113] for bipolar electrodes) wherein the second outer diameter (of the distancing element 284, 296; i.e. splines of the basket 296) is greater than the first outer diameter (of the electrodes 286, 294). Jensen teaches any distancing element may be used ([0119]) and provides the function of a centering element, thereby improving stabilization of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the outer diameters as taught by Gallardo in view of Jensen such that the second outer diameter that is greater than the first outer diameter, as taught by Deem in order to provide the function of a centering element, thereby improving stabilization of the device. Further, this modification would have merely comprised one well known distancing element for another in order to produce a predictable result, MPEP 2143(I)(B).
Response to Arguments
Applicant’s arguments, see Remarks, filed November 30th, 2021, with respect to the rejection(s) of claim(s) 1-9, 11-12, 15-22 and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallardo et al., (U.S. PGPub. No. 2013/0030426), Gallardo in view of Stewart et al., (U.S. PGPub. No. 2017/0035499), and Gallardo in view of Jenson et al., (U.S. PGPub. No. 2015/0238729) and Deem et al., (U.S. PGPub. 2005/0288730).
It is the Examiner’s positon that Gallardo teaches all of the limitations of the system for ablating tissue at a treatment site according to claim 1, Gallardo in view of Stewart teach all of the limitations of the method for ablating tissue according to claim 17 and Gallardo in view of Jenson and Deem teach all 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794